Campbell, C. J.,
delivered the opinion of the court.
It is admissible for the defendant on trial for larceny to introduce any evidence to show that he came into possession of the property honestly, and evidence to show that he was misled by the statements of another is not hearsay, but primary.
“ Where the question is whether the party acted prudently, wisely, or in good faith, the information on which he acted, whether true or false, is original and material evidence.” 1 Greenleaf on Ev., § 101.

Judgment reversed and cause remanded for a new trial.